         Case: 1:21-cv-00839 Document #: 1 Filed: 02/15/21 Page 1 of 7 PageID #:1




                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


 VALERIE STRIBLET,
                                                              CIVIL COMPLAINT
              Plaintiff,

 v.                                                          CASE NO. 1:21-cv-00839

 MERCHANTS CREDIT GUIDE COMPANY,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW comes VALERIE STRIBLET (“Plaintiff”), by and through the undersigned

attorneys, complaining as to the conduct of MERCHANTS CREDIT GUIDE COMPANY

(“Defendant”) as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant resides within,

conducts business within, and substantial portion of the events or omissions giving rise to the

claims occurred within, the Northern District of Illinois.

                                              PARTIES



                                                  1
           Case: 1:21-cv-00839 Document #: 1 Filed: 02/15/21 Page 2 of 7 PageID #:2




      4. Plaintiff is a “person,” as defined by 47 U.S.C. §153(39), over 18 years of age residing in

Bellwood, Illinois, which lies within the Northern District of Illinois.

      5. Defendant is a third party debt collector that claims to have been “helping people resolve

debt for over 120 years.”1 Defendant is a corporation organized under the laws of the state of

Illinois and maintains its principal place of business at 223 West Jackson Boulevard, Chicago,

Illinois. Defendant regularly conducts business with consumers in the state of Illinois, and uses the

mail, telephone, and credit reporting for the principal purpose of collecting debts from consumers

on a nationwide basis, including consumers in the state of Illinois.

      6. Defendant is a “person” as defined by 47 U.S.C. §153(39).

      7. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                  FACTS SUPPORTING CAUSES OF ACTION

      8.    The instant action arises out of Defendant’s attempts to collect upon purportedly

outstanding consumer debts (“subject debts”) said to be owed by Plaintiff.

      9.    The subject debts stems from purportedly past due payments Plaintiff is said to owe in

connection with multiple medical debts that Plaintiff incurred for personal purposes.

      10. On information and belief, Defendant acquired the collection rights to the subject debts

after Plaintiff’s purported default on the subject debts.

      11. Around the middle of 2018, Defendant reported the subject debts on Plaintiff’s credit

report.




1
    https://merchantscreditguide.com/index.php

                                                  2
       Case: 1:21-cv-00839 Document #: 1 Filed: 02/15/21 Page 3 of 7 PageID #:3




   12. Plaintiff contacted Defendant shortly after the subject debts were reported on her credit to

dispute all of the accounts in collection except for one, which she agreed to pay.

   13. Plaintiff made arrangements with Defendant to make monthly payments of $50 for the

one account that she did not dispute.

   14. Plaintiff scheduled an automatic withdrawal each month for $50.00 to be applied to this

one account, and faithfully made on-time payments until approximately March of 2020 when the

account was paid in full.

   15. However, after Plaintiff completed her agreed-to payments, Defendant nevertheless

withdrew an additional $50.00 from Plaintiff’s bank account and applied that payment to one of

the accounts which Plaintiff disputed.

   16. Plaintiff became emotionally distressed that Defendant withdrew funds from her bank

account without authorization, distress which was exacerbated by Defendant’s application of the

erroneous withdrawal to an account Plaintiff actively disputed.

   17. Defendant’s application of the unauthorized withdrawal further harmed and put Plaintiff

at risk of harm, as Defendant’s erroneous application of the unauthorized funds caused the dispute

Plaintiff lodged in relation to such account to be undercut by Plaintiff’s apparent, but unauthorized,

payment on the account.

   18. Frustrated by Defendant’s conduct, Plaintiff spoke with the undersigned regarding her

rights, resulting in wasting time and expenses.

   19. Plaintiff has suffered actual damages as a result of Defendant’s conduct, including the

amount withdrawn from her bank account and costs and time incurred with addressing Defendant’s

conduct.

   20. Plaintiff has been unfairly and unnecessarily harassed by Defendant’s actions.



                                                  3
      Case: 1:21-cv-00839 Document #: 1 Filed: 02/15/21 Page 4 of 7 PageID #:4




   21. Plaintiff has suffered additional concrete harm as a result of Defendant’s conduct,

including but not limited to emotional distress, aggravation, expending time addressing and

dealing with Defendant’s confusing and misleading conduct, and numerous violations of her

federally protected interests to be free from harassing, deceptive, and abusive debt collection

conduct.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   22. Plaintiff repeats and realleges paragraphs 1 through 21 as though fully set forth herein.

   23. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   24. Defendant is a debt collector, as defined by 15 U.S.C. § 1692a, because it is a person who

uses any instrumentality of interstate commerce or the mails in a business the principal purpose of

which is the collection of debts, and because it regularly use the mails and/or telephones and credit

reporting to collect, or attempt to collect, directly or indirectly consumer delinquent debts owed or

due or asserted to be owed or due another.

   25. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

        a. Violations of FDCPA §1692d

   26. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.”

   27. Defendant violated §1692d when it harassingly and abusively withdrew $50.00 from

Plaintiff’s bank account without authorization. Withdrawing funds from a consumer’s bank

account absent authorization is inherently conduct with the natural consequence of harassing,

oppressing, and abusing such consumer.



                                                 4
      Case: 1:21-cv-00839 Document #: 1 Filed: 02/15/21 Page 5 of 7 PageID #:5




         b. Violations of FDCPA § 1692e

   28. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   29. In addition, this section enumerates specific violations, such as:

           “The representation or implication that nonpayment of any debt will result in . . .
           the seizure, garnishment, attachment, or sale of any property…” 15 U.S.C. §
           1692e(4); and,

           “The use of any false representation or deceptive means to collect or attempt to
           collect any debt or to obtain information concerning a consumer.” 15 U.S.C. §
           1692e(10).

   30. Defendant violated §1692e, e(4), and e(10) when it withdrew $50.00 from Plaintiff’s bank

account without authorization. Defendant’s conduct implied that Plaintiff’s nonpayment of the

subject debts would, and actually did, result in the seizure of Plaintiff’s property, although such

conduct was not lawful as it was done completely without Plaintiff’s authorization. It was false,

deceptive, and misleading for Defendant to make this withdrawal as it was entirely without

authorization.

   31. Defendant further violated § 1692e and e(10) when it deceptively applied the unauthorized

withdrawal to an account which Plaintiff disputed. Defendant’s conduct in this regard constitutes

a deceptive and misleading attempt to make it appear as though Plaintiff did not dispute a debt,

but was instead actively making payments on such debt.

         c. Violations of FDCPA § 1692f

   32. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.” § 1692f(1) further prohibits,

“[t]he collection of any amount . . . unless such amount is expressly authorized by the agreement

creating the debt or permitted by law.”

                                                    5
       Case: 1:21-cv-00839 Document #: 1 Filed: 02/15/21 Page 6 of 7 PageID #:6




    33. Defendant violated §§1692f and f(1) when it unfairly and unconscionably withdrew $50.00

from Plaintiff’s bank account without authorization. Any agreement between Plaintiff and the

original creditor of the subject debts does not allow the unauthorized withdrawal of funds from a

party’s bank account. Such conduct was also not lawful. Therefore, Defendant’s conduct violates

the above referenced portions of the FDCPA.

    34. Defendant further violated d§ 1692f when it unfairly applied the unauthorized withdrawal

to an account which Plaintiff disputed.

         d. Violations of FDCPA §1692h

    35. The FDCPA, pursuant to 15 U.S.C. §1692h, states that “[i]f any consumer owes multiple

debts and makes any single payment to any debt collector with respect to such debts, such debt

collector may not apply such payments to any debt which is disputed by the consumer and, where

applicable, shall apply such payment in accordance with the consumer’s directions.”

    36. Defendant violated §1692h when it applied the unauthorized $50.00 withdrawal from

Plaintiff’s bank account to an account that Plaintiff had previously disputed and directly contrary

to Plaintiff’s directions.

    WHEREFORE, Plaintiff, VALERIE STRIBLET, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

    a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned bodies of law;

    b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
       §1692k(a)(2)(A);

    c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
       under 15 U.S.C. §1692k(a)(1);

    d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
       §1692k(a)(3); and



                                                6
      Case: 1:21-cv-00839 Document #: 1 Filed: 02/15/21 Page 7 of 7 PageID #:7




   e. Awarding any other relief as this Honorable Court deems just and appropriate.



Dated: February 15, 2021                            Respectfully submitted,

/s/ Nathan C. Volheim                               /s/Eric D. Coleman
Nathan C. Volheim, Esq. #6302103                    Eric D. Coleman, Esq. #6326734
Counsel for Plaintiff                               Counsel for Plaintiff
Admitted in the Northern District of Illinois       Admitted in the Northern District of Illinois
Sulaiman Law Group, Ltd.                            Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                 2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                             Lombard, Illinois 60148
(630) 568-3056 (phone)                              (331) 307-7648 (phone)
(630) 575-8188 (fax)                                (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                            ecoleman@sulaimanlaw.com


/s/ Alejandro E. Figueroa
Alejandro E. Figueroa, Esq. # 6323891
Counsel for Plaintiff
Admitted in the Northern District of Illinois
Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200
Lombard, Illinois
(630) 575-8181, ext. 120 (phone)
(630) 575-8188 (fax)
alejandrof@sulaimanlaw.com




                                                7
